UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07038 The Money Market Portfolios (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 12/31/15 Item 1. Reports to Stockholders. THE MONEY MARKET PORTFOLIOS Financial Highlights The U.S. Government Money Market Portfolio Six Months Ended Year Ended June 30, December 31, 2015 (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from investment operations: Net investment income (loss) — a — — — (—) a — a Net realized and unrealized gains (losses) a — Total from investment operations a — Less distributions from net investment income (—) a — (—) a Net asset value, end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return b —% c —% —% —% —% 0.04 % Ratios to average net assets d Expenses before waiver and payments by affiliates 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % 0.15 % Expenses net of waiver and payments by affiliates e 0.12 % 0.09 % 0.08 % 0.13 % 0.13 % 0.15 % f Net investment income (loss) —% c —% —% —% (—)% c 0.04 % Supplemental data Net assets, end of period (000’s) $ 21,945,352 $ 27,390,400 $ 23,491,469 $ 18,744,530 $ 14,065,932 $ 12,092,511 a Amount rounds to less than $0.001 per share. b Total return is not annualized for periods less than one year. c Rounds to less than 0.01%. d Ratios are annualized for periods less than one year. e Benefit of expense reduction rounds to less than 0.01%. f Benefit of waiver and payments by affiliates rounds to less than 0.01%. ftinstitutional.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 13 THE MONEY MARKET PORTFOLIOS Statement of Investments, December 31, 2015 (unaudited) The U.S. Government Money Market Portfolio Principal Amount Value Investments 99.0% U.S. Government and Agency Securities 83.8% a FFCB, 1/11/16 $ $ 1/12/16 1/13/16 1/14/16 1/15/16 1/19/16 1/20/16 1/25/16 1/26/16 2/02/16 2/16/16 2/17/16 2/18/16 4/29/16 a FHLB, 1/04/16 1/05/16 1/06/16 1/07/16 1/08/16 1/12/16 1/13/16 1/15/16 1/20/16 1/22/16 2/05/16 2/12/16 2/19/16 4/01/16 4/08/16 4/20/16 4/22/16 a FHLMC, 1/04/16 1/06/16 1/07/16 1/08/16 1/11/16 1/12/16 1/14/16 1/20/16 1/22/16 4/04/16 4/08/16 4/15/16 4/25/16 a FNMA, 1/05/16 1/06/16 1/07/16 14 Semiannual Report ftinstitutional.com THE MONEY MARKET PORTFOLIOS STATEMENT OF INVESTMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) Principal Amount Value Investments (continued) U.S. Government and Agency Securities (continued) a FNMA, (continued) 1/08/16 $ 54,510,000 $ 54,507,880 1/14/16 40,000,000 39,997,256 1/19/16 125,000,000 124,985,625 1/20/16 21,200,000 21,199,105 1/25/16 1,000,000,000 999,845,833 1/27/16 87,500,000 87,496,208 2/22/16 88,500,000 88,483,382 4/06/16 77,000,000 76,955,853 4/20/16 165,140,000 165,029,998 5/09/16 50,000,000 49,958,792 a U.S. Treasury Bill, 1/07/16 1,283,000,000 1,282,981,759 1/14/16 1,417,160,000 1,417,104,552 1/21/16 381,880,000 381,842,262 1/28/16 200,000,000 199,973,169 2/04/16 412,500,000 412,452,424 2/18/16 75,000,000 74,975,950 3/03/16 100,000,000 99,956,083 3/10/16 50,000,000 49,975,610 3/24/16 425,050,000 424,808,522 3/31/16 348,650,000 348,423,377 4/21/16 500,000,000 499,833,500 6/16/16 50,000,000 49,888,667 6/23/16 500,000,000 498,755,417 7/21/16 500,000,000 499,512,535 8/18/16 450,000,000 449,417,014 9/15/16 550,000,000 549,135,789 10/13/16 250,000,000 249,481,923 11/10/16 100,000,000 99,563,889 Total U.S. Government and Agency Securities (Cost $18,384,130,992) 18,384,130,992 b Repurchase Agreements 15.2% Barclays Capital Inc., 0.26%, 1/04/16 (Maturity Value $60,001,733) Collateralized by U.S. Treasury Note, 0.75%, 3/15/17 (valued at $61,486,643) 60,000,000 60,000,000 Federal Reserve Bank of New York, 0.25%, 1/04/16 (Maturity Value $3,150,087,500) Collateralized by U.S. Treasury Bond, 3.625% - 6.625%, 2/15/27 - 8/15/43; and U.S. Treasury Note, 1.00% - 3.125%, 2/28/19 - 2/15/24 (valued at $3,150,087,575) 3,150,000,000 3,150,000,000 Goldman Sachs & Co., 0.30%, 1/04/16 (Maturity Value $125,004,167) Collateralized by U.S. Government and Agency Securities, 1.70%, 2/26/20 (valued at $ 125,000,000 125,000,000 HSBC Securities Inc., 0.28%, 1/04/16 (Maturity Value $5,000,155) Collateralized by U.S. Government and Agency Securities, 0.202%, 12/27/17 (valued at $ 5,000,000 5,000,000 Total Repurchase Agreements (Cost $3,340,000,000) 3,340,000,000 Total Investments (Cost $21,724,130,992) 99.0% 21,724,130,992 Other Assets, less Liabilities 1.0% 221,220,694 Net Assets 100.0% $ 21,945,351,686 See Abbreviations on page 22. a The security is traded on a discount basis with no stated coupon rate. b See Note 1(b) regarding repurchase agreements. ftinstitutional.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 15 THE MONEY MARKET PORTFOLIOS Financial Statements Statement of Assets and Liabilities December 31, 2015 (unaudited) The U.S. Government Money Market Portfolio Assets: Investments in securities, at amortized cost $ 18,384,130,992 Repurchase agreements, at value and cost 3,340,000,000 Total investments $ 21,724,130,992 Cash 223,694,091 Receivables: Capital shares sold 254,458 Interest 23,389 Total assets 21,948,102,930 Liabilities: Payables: Management fees 2,586,016 Distributions to shareholders 26,384 Accrued expenses and other liabilities 138,844 Total liabilities 2,751,244 Net assets, at value $ 21,945,351,686 Net assets consist of: Paid-in capital $ 21,947,231,782 Accumulated net realized gain (loss) (1,880,096 ) Net assets, at value $ 21,945,351,686 Shares outstanding 21,947,233,381 Net asset value per share $ 1.00 16 Semiannual Report | The accompanying notes are an integral part of these financial statements. ftinstitutional.com THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statement of Operations for the six months ended December 31, 2015 (unaudited) The U.S. Government Money Market Portfolio Investment income: Interest $ 15,497,362 Expenses: Management fees (Note 3a) 19,250,625 Custodian fees (Note 4) 110,724 Reports to shareholders 3,956 Professional fees 82,214 Other 21,892 Total expenses 19,469,411 Expense reductions (Note 4) (21,780 ) Expenses waived/paid by affiliates (Note 3c) (4,346,594 ) Net expenses 15,101,037 Net investment income 396,325 Net realized gain (loss) from investments 735,279 Net increase (decrease) in net assets resulting from operations $ 1,131,604 ftinstitutional.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 17 THE MONEY MARKET PORTFOLIOS FINANCIAL STATEMENTS Statements of Changes in Net Assets The U.S. Government Money Market Portfolio Six Months Ended December 31, 2015 Year Ended (unaudited) June 30, 2015 Increase (decrease) in net assets: Operations: Net investment income $ 396,325 $ — Net realized gain (loss) 735,279 10,429 Net increase (decrease) in net assets resulting from operations 1,131,604 10,429 Distributions to shareholders from net investment income (396,325 ) — Capital share transactions (Note 2) (5,445,783,826 ) 3,898,920,727 Net increase (decrease) in net assets (5,445,048,547 ) 3,898,931,156 Net assets (there is no undistributed net investment income at beginning or end of period): Beginning of period 27,390,400,233 23,491,469,077 End of period $ 21,945,351,686 $ 27,390,400,233 18 Semiannual Report | The accompanying notes are an integral part of these financial statements. ftinstitutional.com THE MONEY MARKET PORTFOLIOS Notes to Financial Statements (unaudited) The U.S. Government Money Market Portfolio 1. Organization and Significant Accounting Policies The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one portfolio, The U.S. Government Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The shares of the Portfolio are issued in private placements and are exempt from registration under the Securities Act of 1933. Effective November 1, 2015, The Money Market Portfolio was renamed The U.S. Government Money Market Portfolio and implemented changes to the investment strategies. The following summarizes the Portfolios’ significant accounting policies. a. Financial Instrument Valuation Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Portfolio’s Board of Trustees (the Board), the Portfolio’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolio’s valuation policies and procedures, which are approved annually by the Board. b. Repurchase Agreements The Portfolio enters into repurchase agreements, which are accounted for as a loan by the Portfolio to the counterparty, collateralized by securities which are delivered to the Portfolio’s custodian. The fair value, including accrued interest, of the initial collateralization is required to be at least 102% (if the counterparty is a bank or broker-dealer) or 100% (if the counterparty is the Federal Reserve Bank of New York) of the dollar amount invested by the Portfolio, with the value of the underlying securities marked to market daily to maintain coverage of at least 100%. Repurchase agreements are subject to the terms of Master Repurchase Agreements (MRAs) with approved counterparties (sellers). The MRAs contain various provisions, including but not limited to events of default and maintenance of collateral for repurchase agreements. In the event of default by either the seller or the Portfolio, certain MRAs may permit the non-defaulting party to net and close-out all transactions, if any, traded under such agreements. The Portfolio may sell securities it holds as collateral and apply the proceeds towards the repurchase price and any other amounts owed by the seller to the Portfolio in the event of default by the seller. This could involve costs or delays in addition to a loss on the securities if their value falls below the repurchase price owed by the seller. All repurchase agreements held by the Portfolio at period end, as indicated in the Statement of Investments, had been entered into on December 31, 2015. c. Income Taxes It is the Portfolio’s policy to qualify as a regulated investment company under the Internal Revenue Code. The Portfolio intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Portfolio may recognize an income tax liability related to its uncertain tax positions under U.S. GAAP when the uncertain tax position has a less than 50% probability that it will be sustained upon examination by the tax authorities based on its technical merits. As of December 31, 2015, the Portfolio has determined that no tax liability is required in its financial statements related to uncertain tax positions for any open tax years (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction’s statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets ftinstitutional.com Semiannual Report 19 THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) 1. Organization and Significant Accounting Policies (continued) d. Security Transactions, Investment Income, Expenses and Distributions (continued) or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. e. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Portfolio, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. Shares of Beneficial Interest At December 31, 2015, there were an unlimited number of shares authorized (without par value). Transactions in the Portfolios shares at $1.00 per share were as follows: Six Months Ended Year Ended December 31, 2015 June 30, 2015 Shares sold $ $ Shares issued in reinvestment of distributions  Shares redeemed ) ) Net increase (decrease) $ ) $ 3. Transactions with Affiliates Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, directors, and/or trustees of Franklin U.S. Government Money Fund, Franklin Templeton U.S. Government Money Fund, Institutional Fiduciary Trust, and of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Portfolio pays an investment management fee to Advisers of 0.15% per year of the average daily net assets of the Portfolio. b. Transfer Agent Fees Investor Services, under terms of an agreement, performs shareholder servicing for the Portfolio and is not paid by the Portfolio for the services. c. Waiver and Expense Reimbursements In efforts to prevent a negative yield, Advisers has voluntarily agreed to waive or limit fees, assume as its own expense certain expenses otherwise payable by the Portfolio and if necessary, make a capital infusion into the Portfolio. These waivers, expense reimbursements and capital infusions are voluntary and may be modified or discontinued by Advisers at any time, and without further notice. There is no guarantee that the Portfolio will be able to avoid a negative yield. 20 Semiannual Report ftinstitutional.com THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) d. Other Affiliated Transactions At December 31, 2015, the shares of Portfolio were owned by the following entities: Percentage of Outstanding Shares Shares Institutional Fiduciary Trust – Money Market Portfolio 19,595,442,282 89.28 % Franklin U.S. Government Money Fund 2,022,927,791 9.22 % Franklin Templeton Money Fund Trust – Franklin Templeton U.S. Government Money Fund 328,863,308 1.50 % 21,947,233,381 100.00 % 4. Expense Offset Arrangement The Portfolio has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Portfolio’s custodian expenses. During the period ended December 31, 2015, the custodian fees were reduced as noted in the Statement of Operations. 5. Income Taxes For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At June 30, 2015, the Portfolio had capital loss carryforwards of $2,615,375 expiring in 2017. At December 31, 2015, the cost of investments for book and income tax purposes was the same. 6. Fair Value Measurements The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolio’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolio’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepay- ment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Portfolio’s own assumptions in determining the fair value of finan- cial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities were valued using Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At December 31, 2015, all of the Portfolio’s investments in financial instruments carried at fair value were valued using Level 2 inputs. ftinstitutional.com Semiannual Report 21 THE MONEY MARKET PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) 7. Money Fund Reform In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. In connection with amendments to the rules the Board approved changes to the Portfolios investment policies to allow the Portfolio to qualify and begin operating as a U.S. government money market fund, effective November 1, 2015. The Portfolio invests at least 99.5% of its total assets in U.S. government securities, cash and repurchase agreements collateralized fully by U.S. government securities or cash. The Portfolio will continue to use the amortized cost method of valuation to seek to maintain a stable $1.00 share price and does not currently intend to impose liquidity fees or redemption gates on Portfolio redemptions. The Portfolio is implementing the various amendments as they become effective at various dates through October 2016. 8. Subsequent Events The Portfolio has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio FFCB Federal Farm Credit Bank FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corp. FNMA Federal National Mortgage Association 22 Semiannual Report ftinstitutional.com INSTITUTIONAL FIDUCIARY TRUST MONEY MARKET PORTFOLIO Shareholder Information Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. ftinstitutional.com Semiannual Report 23 This page intentionally left blank Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committeeof Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE MONEY MARKET PORTFOLIOS By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 26, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date
